Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Claims 1, 3-6, 12-17, and 28-36 are currently pending in the application. 

Applicant's election of Group I and election of compound I-25 with traverse to various groups and species in the reply filed on 09/16/21 is acknowledged.  The traversal is on the ground(s) that the claims of Group I-IV relate to a single general inventive concept and that applicant has amended the claims and therefore the compounds recited in Phillips et al. are no longer applicable.  This is not found persuasive because the claims recited in the instant application at the time of restriction recited compounds that were known in the art.  Additionally, the claims recite a multiplicity of species that are known in the art and therefore render the invention not related to a single general inventive concept and consequently results in a lack of unity of invention.  Thus, in this instance, these species are patentably distinct and fully capable of supporting separate patents.  As a result, the search would indeed be unduly extensive and burdensome given that a search for these species would consist of searching multiple databases for various references and literature searches.

Thus, the requirement is still deemed proper and is therefore made FINAL.

Claims 5, 14-17, 29-31, and 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim.  Claims 1, 3-4, 6, 12-13, 28, and 32 are examined on the merits herein.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,562,126.  Thus, the priority date of the instant invention is March September 22, 2017.  

							IDS

	The information disclosure statements (IDS) submitted on 04/15/20 and 09/16/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, and 28 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pubchem Compound Summary, created 10/24/2012 (PubChem, pgs. 1-6, cited by applicant and field on an IDS 1449).

         PubChem Summary teaches the compound: 1-(2,6-dioxopiperidin-3-yl)benzimidazole-5-carboxylic acid of the following structure:

    PNG
    media_image1.png
    408
    403
    media_image1.png
    Greyscale
 and which anticipates instant formula (I) wherein X1 is C(O); R1 is H; ring A is 
    PNG
    media_image2.png
    131
    192
    media_image2.png
    Greyscale
 wherein R3 is H; ring B is a 6-membered aryl ring; m is 1; and R2 is C(O)OR wherein R is H.  As a result, PubChem anticipates instant claims 1, 3-4, 6, and 28. 
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 13, and 28 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Phillips et al. (WO 2017/197051 A1, cited by applicant and field on an IDS 1449).
Phillips et al. teach amine-linked C3-glutaramide degronimers for target protein degradation for therapeutic application and methods of use and compositions thereof (see abstract and pg. 6 lines 6-7).  Phillips et al. further teach that such compounds are useful as medicaments, particularly in the treatment of cancer, autoimmune disorder, cardiac disorder, or an infectious disorder (see pg. 19, lines 10-31).   Additionally, the compounds of the invention also provide for the manufacturing of pharmaceutical compositions comprising said compounds or a pharmaceutically acceptable salt, or solvate thereof and at least one pharmaceutically acceptable carrier (pg. 230, lines 15-23).  Importantly, Phillips et al. teach compound 183 which anticipates instant formula (I):

    PNG
    media_image3.png
    165
    273
    media_image3.png
    Greyscale

wherein R1 is H, X1 is C(O), ring A is 	
    PNG
    media_image2.png
    131
    192
    media_image2.png
    Greyscale
 wherein R3 is H, ring B is a 6-membered aryl group (see instant claims 1, 3-4, 6, 13, and 28; see compound 183, pg. 533).  Additionally, Phillips et al. teach a scheme 35 wherein m is 1 and R2 is NO2 or NH2 (see pg. 533).  Phillips further teach scheme 35 which recites both starting compounds and resultant products that anticipate instant formula (I):

    PNG
    media_image4.png
    270
    177
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    285
    178
    media_image5.png
    Greyscale
which also anticipate instant formula (I) wherein X1 is (CO); R1 is H; ring A as delineated above wherein R3 is H; m is 1; and R2 is NO2 or Nr2 wherein R is H (see pg. 346).

Accordingly, the teachings of Phillips et al. anticipate claims 1, 3-4, 6, 13, and 28.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Phillips et al. (WO 2017/197051 A1, cited by applicant and field on an IDS 1449).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The Phillips et al. references are as discussed above and incorporated by reference herein.  However, Phillips et al. do not teach compound of claim 12 or I-23.
The examiner however contends that compound 183 recites R3 as a hydrogen while instant compound I-23 recites R3 as a methyl group.  While the exact compound of I-23 is not disclosed by Phillips et al., it is generally noted that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the compounds of Phillips et al. since said compounds are taught by Phillips et al. to be useful in the treatment of various diseases including cancer.  Given the teachings of Phillips et al., one of ordinary skill would have been motivated to formulate the compounds of Phillips et al. with the reasonable expectation of providing composition that is effective in treating various disease including cancer.  

Conclusion
No claims are allowed.	

The examiner further contends that prior art references provided by applicant such as Priyadarshini et al. (Tetrahedron, 20, 2014, pgs. 6068-6074, scheme 3) recites a  product from the coupling of benzimidazole with NMP wherein X1 is a covalent bond and ring A and B are as discussed in the aforementioned rejections and R3 is H.  Consequently, the examiner contends that various references provided by Applicant renders obvious the instant invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/29/2021